t c memo united_states tax_court alex b rhodes jr petitioner v commissioner of internal revenue respondent docket nos filed date alex b rhodes jr pro_se christopher s kippes for respondent memorandum findings_of_fact and opinion vasquez judge alex b rhodes jr is no stranger to our court respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax these cases were consolidated for trial briefing and opinion additions to tax estimated docket no year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the deficiencies for and include 10-percent additional tax pursuant to sec_72 of dollar_figure and dollar_figure respectively on date petitioner provided respondent with signed completed form sec_1040 u s individual_income_tax_return for and on the basis of these returns the parties have stipulated the following deficiencies in and additions to petitioner’s federal_income_tax pending our decision on petitioner’s argument as follows additions to tax docket no year deficiency sec_6651 dollar_figure dollar_figure big_number big_number additionally respondent determined an addition_to_tax pursuant to sec_6654 the issues for decision are whether wages and a distribution from a qualified_retirement_plan constitute taxable_income whether petitioner is liable for additions to tax pursuant to sec_6651 and sec_6654 and whether unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for additions to tax pursuant to sec_6651 for the years in issue petitioner is liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in texas during the years at issue petitioner submitted to respondent invalid zero returns in petitioner received compensation reported on forms w-2 wage and tax statement of dollar_figure from mbna technology inc and dollar_figure from coca-cola enterprises inc in addition petitioner received an early distribution from a qualified_retirement_plan of dollar_figure from mbna corp attached to his form_1040 petitioner submitted a letter stating he had no income in the letter was filled with protester arguments the internal_revenue_service rejected the return and assessed a dollar_figure penalty pursuant to sec_6702 aside from dollar_figure withheld by mbna corp from a qualified_retirement_plan distribution petitioner made no deposits towards his federal_income_tax liability for in petitioner received compensation reported on forms w-2 of dollar_figure from mbna technology inc and dollar_figure from coca-cola enterprises inc and an early distribution from a qualified_retirement_plan of dollar_figure from northern trust co for petitioner failed to make estimated_tax payments other than dollar_figure withheld by mbna technology inc and dollar_figure withheld by northern trust co on date petitioner provided respondent with signed completed form sec_1040 for and at trial the court warned petitioner on numerous occasions that the arguments he was making were frivolous and it has imposed penalties under sec_6673 against taxpayers who raise such arguments additionally the court reminded petitioner that it had already twice imposed penalties under sec_6673 against him and that the u s court_of_appeals for the fifth circuit to which an appeal in this case would lie had also sanctioned petitioner despite the court’s warnings petitioner continued to make the frivolous and groundless arguments at trial i income_tax deficiencies opinion throughout this case petitioner presented tax-protester arguments to assert that he was not liable for federal_income_tax deficiencies as determined in the notices of deficiency for the years at issue including he is not a taxpayer respondent has no jurisdiction over him his wages did not constitute gross_income and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 761_f2d_1113 5th cir it is clear beyond peradventure that the income_tax on wages is constitutional 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents the court rejects petitioner’s tax-protester arguments as frivolous and without merit sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived sec_1 imposes a tax on individuals for taxable_income received the liability for the payment of the income_tax is on the individual earning the income 281_us_111 respondent determined that in the years at issue petitioner received and failed to report gross_income in the form of wages and distributions from qualified_retirement_plans respondent also determined that petitioner failed to file federal_income_tax returns for the years at issue and make estimated_tax payments other than the tax withheld generally the taxpayer has the burden of proving the commissioner’s determinations are in error rule a 290_us_111 the u s court_of_appeals for the fifth circuit has held that in unreported income cases the commissioner has no duty to investigate a third-party payment report that is not disputed by the taxpayer 117_f3d_785 5th cir see andrews v commissioner tcmemo_1998_316 generally a third-party payment report is not in dispute unless the taxpayer files a form_1040 or other sworn document denying receipt of unreported income parker v commissioner supra spurlock v commissioner tcmemo_2003_248 andrews v commissioner supra petitioner received from third-party payors in wage income of dollar_figure and dollar_figure from mbna technology inc and coca-cola enterprises inc respectively and a taxable_distribution of dollar_figure from mbna corp in wage income of dollar_figure and dollar_figure from mbna technology inc and coca-cola enterprises inc respectively ii additions to tax a burdens of production and proof respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax see higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determinations are incorrect see id pincite b sec_6651 respondent determined that petitioner is liable for additions to tax under sec_6651 for the years at issue sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect petitioner stipulated that he failed to file federal_income_tax returns for the years at issue the court finds respondent has met his burden of production with regard to the additions to tax under sec_6651 petitioner has presented no evidence indicating his failure_to_file was due to reasonable_cause or that respondent’s determination is otherwise incorrect accordingly the court finds petitioner is liable for additions to tax under sec_6651 for the years at issue c sec_6654 respondent determined that petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for the years at issue a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 affd 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 respondent introduced evidence to prove petitioner was required to file federal_income_tax returns for the years at issue petitioner failed to file returns for the years at issue and petitioner failed to make any estimated_tax payments for the years at issue other than the amounts withheld petitioner has also failed to file federal_income_tax returns since at least see rhodes v commissioner tcmemo_2007_206 rhodes v commissioner tcmemo_2003_133 affd 152_fedappx_340 5th cir thus the court finds that respondent has met his burden of production with regard to the additions to tax under sec_6654 petitioner offered no evidence to refute respondent’s evidence or to establish a defense to respondent’s determination that petitioner is liable for the sec_6654 additions to tax therefore the court finds petitioner is liable for additions to tax under sec_6654 for the years at issue iii penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay respondent has not asked the court to impose a penalty under sec_6673 against petitioner however the court may sua sponte impose this penalty 115_tc_576 see rewerts v commissioner tcmemo_2004_248 in rhodes v commissioner tcmemo_2007_206 and rhodes v commissioner tcmemo_2003_133 the court imposed penalties of dollar_figure and dollar_figure respectively on petitioner pursuant to sec_6673 because petitioner advanced frivolous arguments additionally the u s court_of_appeals for the fifth circuit imposed sanctions of dollar_figure on petitioner for bringing a frivolous appeal rhodes v commissioner fed appx pincite at trial in the instant case the court warned petitioner on several occasions that it would impose a penalty under sec_6673 if he continued to advance frivolous arguments despite the warnings of the court petitioner continued to assert groundless arguments we conclude that in both dockets petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty in docket no and a dollar_figure penalty in docket no in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
